Citation Nr: 0317600	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for back injury with residual L5 radiculopathy.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to August 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Huntington, West Virginia, 
Regional Office (RO).


REMAND

The Board finds that further medical evaluation is warranted.  
Although the veteran underwent an examination for VA purposes 
in June 2001, the Board notes that the clinical findings were 
not entirely responsive to the rating criteria set forth in 
Diagnostic Code 5293.  Additionally, the veteran has reported 
that she is currently wheelchair bound as a result of 
tremors, the examiner did not address whether the veteran's 
symptomatology is due to her service-connected lumbar spine 
injury.  As a result, the current record is inadequate to 
render a fully informed decision on the issue without the 
benefit of medical expertise.  Thus, a remand to the RO for 
further evidentiary development is required in order to 
fulfill the statutory duty to assist.  Green v. Derwinski, 1 
Vet. App. 121 (1991).

It is noted that the rating criteria under Diagnostic Code 
5293 have been amended during the course of this appeal.  
While the new criteria have been provided to the appellant, 
additional examination is needed to ascertain which nerve, if 
any, is related to the service connected pathology as it may 
now be the subject of a separate evaluation.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 et. 
seq. (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Accordingly, the case is therefore REMANDED for the following 
development:

1.  The RO should contact the appellant 
for information concerning any treatment 
of her service connected back disorder 
since October 2002.  If there are 
records, the RO should attempt to obtain 
any additional VA or private treatment 
records pertaining to the veteran's 
service-connected lumbar spine disability 
since 2002.  These records should include 
hospital reports, physician treatment 
notes, and any other records not 
previously made a part of the claims 
folders.  The veteran's assistance should 
be requested as needed in obtaining these 
records.  Complete copies of all records 
should be associated with the claims 
folder.  It should also be made clear 
which parties will obtain which evidence.  
See Quartuccio, supra.

2.  Please arrange for the veteran should 
to undergo an appropriate examination(s) 
to determine the nature and severity of 
her lumbar spine disability.  The 
examination(s) will need to include 
orthopedic and neurological findings as 
detailed below.  The examination(s) 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner(s) should 
review the results of any testing prior 
to completion of the report.  The 
examiner(s) should list all the 
manifestations of the service-connected 
back disorder separate from those of any 
other non-service-connected disorder.

The examiner(s) should include thorough 
orthopedic examination findings of the 
lumbar spine and provide a diagnosis of 
any pathology found.  In examining the 
back the examiner(s) should indicate the 
range of motion of the lumbar spine, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion for that segment of the 
spine.  The examiner(s) should set forth 
the extent of any functional loss present 
in the veteran's low back due to weakened 
movement, excess fatigability, 
incoordination, or pain on use.  The 
examiner(s) should also describe the 
level of pain experienced by the veteran 
and state whether any pain claimed by her 
is supported by adequate pathology and is 
evidenced by her visible behavior.  Any 
additional impairment on use, or in 
connection with any flare-up should be 
described in terms of the degree of 
additional range-of-motion loss.  

The examiner(s) should express an opinion 
as to whether the service-connected 
lumbar spine disability is manifested by 
or has resulted in neurological 
impairment.  The examiner(s) should 
specifically comment upon the presence 
and, if present, the extent of nerve 
impairment.  It is essential that the 
examiner(s) discuss the total duration of 
any incapacitating episodes over the past 
12 months (i.e. acute signs and symptoms 
due to intervertebral disc syndrome that 
require bedrest prescribed by a physician 
and treatment by a physician.)  Also a 
clear description of chronic orthopedic 
and neurological manifestations, i.e., 
signs and symptoms resulting from 
intervertebral disc syndrome that are 
present constantly or nearly so, should 
be included.  All conclusions and 
opinions must be supported by complete 
rationale.  If a neurologic examination 
is needed in order to make this 
determination, that examination, 
including any relevant diagnostic 
testing, should be conducted.  

To the extent possible, a definitive 
diagnosis should be given with an 
indication of the etiology of any tremors 
or other disorder present and the medical 
probability that it is related to or a 
manifestation of the service-connected 
lumbar spine disability.  If the tremors 
have other pathology that can be 
identified, that should be done in the 
record.  The examiner(s) should also 
express an opinion pertaining to the 
overall degree of physical disability 
resulting from the veteran's service-
connected lumbar spine disability without 
regard to any coexisting nonservice-
connected disorders.

3.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.  The RO's review should 
include consideration of both the old and 
new criteria for rating intervertebral 
disc syndrome, particularly the new 
criteria that became effective on 
September 23, 2002, including 38 C.F.R. § 
4.86(b) (2002).  The RO should also 
consider the appropriateness of staged 
ratings, in accordance with the decision 
of the Court in Fenderson.  

If any benefit sought on appeal remains 
denied, the RO must furnish the veteran 
and her representative an appropriate 
SSOC (to include a summary of the 
pertinent legal authority codifying and 
implementing the VCAA, and clear reasons 
and bases for the RO's determination(s)), 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




